Exhibit SUMMARY OF NAMED EXECUTIVE OFFICERS’COMPENSATION FOR 2008 The Registrant’s Board of Directors approved certain components of the compensation to be paid for the annual period from March 16, 2008 to March 15, 2009 (“2008/2009 Compensation”) to the Registrant’s executive officers.Bonus amounts for 2007 service have also been approved.A summary of the compensation to be paid to the individuals who will be the “Named Executives” whose compensation will be disclosed in the Registrant’s 2008 proxy statement is as follows: EXECUTIVE
